 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
       ST. PAUL FIRE AND MARINE                        Case No. 17-cv-01494-BAS-AGS
11     INSURANCE COMPANY,
                                                       ORDER GRANTING JOINT
12                                  Plaintiff,         MOTION TO DISMISS ACTION
                                                       WITH PREJUDICE
13           v.
14
                                                       [ECF No. 24]
       ANTHROSCOPIC & LASER
15     SURGERY CENTER OF SAN
       DIEGO, L.P., et al.,
16
                                Defendants.
17

18

19         Plaintiff St. Paul Fire & Marine Insurance Company brings this insurance
20   coverage action against Defendants Arthroscopic & Laser Surgery Center of San
21   Diego, L.P. (“ALSC”), SHC San Diego, LLC (“SHC”), and HealthSouth Corporation
22   (“HealthSouth”). Previously, Plaintiff dismissed its action against Defendants ALSC
23   and SHC without prejudice. (ECF No. 21.) Now before the Court is a joint motion
24   signed by all of the parties. (ECF No. 24.) The parties report that they have settled
25   their claims and request that the Court convert its prior dismissal of Defendants
26   ALSC and SHC “to a dismissal with prejudice.” (Id.) Further, the parties seek
27   dismissal of the remainder of this action with prejudice. (Id.) The Court GRANTS
28   the joint motion. Accordingly, the Court ORDERS that:

                                                 –1–                               17cv1494
 1        (1)   Plaintiff’s action against Defendants ALSC and SHC, which was
 2   previously dismissed without prejudice, is dismissed WITH PREJUDICE.
 3        (2)   The remainder of this action, including Plaintiff’s claims against
 4   HealthSouth and HealthSouth’s counterclaims, is dismissed WITH PREJUDICE.
 5        (3)   The Clerk of the Court shall close this case.
 6        IT IS SO ORDERED.
 7

 8   DATED: January 8, 2019
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                            –2–                             17cv1494
